Citation Nr: 0501776	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-09 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for lichen simplex 
chronicus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Girard Brady, 
Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to July 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Regional 
Office (RO).  In that determination, the RO increased the 
evaluation assigned for the veteran's service-connected skin 
disability from noncompensable to 10 percent.  The veteran 
continues to disagree with the assigned rating.  This case 
was previously before the Board in February 2004, at which 
time it was remanded for additional development of the 
record.  As the requested development has been accomplished, 
the case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's lichen simplex chronicus is manifested by 
itching and discomfort, with no clinical evidence of 
exudation, extensive lesions, or marked disfigurement.

2.  The veteran's skin disability involves less than 5 
percent of his body


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for lichen 
simplex chronicus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806 
(as in effect prior to, and from, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in February 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to his being notified of the provisions of the VCAA.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the 
veteran's claim, the notice was provided by the AOJ prior to 
the final transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  




Duty to Assist

With regard to the duty to assist, the record contains VA 
medical records and the reports of VA examinations.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

The veteran was afforded a VA examination of the skin in July 
2001.  He complained of severe pruritus in the groin and 
scrotal area.  He related that the symptoms were worse in the 
afternoon with a build up of dry skin in his clothing and 
severe itching, usually in the evening and at night.  He 
indicated that he was not using any prescribed topical 
medications for his skin problem.  He maintained that he had 
not obtained relief or resolution with any of the prescribed 
treatments over the years.  An examination revealed what 
appeared to be a few popular lesions in the scrotal area.  
The skin of the scrotum was slightly thickened or lichenified 
and there were hypopigmented areas from previous lesions.  
There was no exfoliation, exudates or open areas.  The 
diagnosis was lichen simplex chronicus with what appeared to 
be an overlay of folliculitis and skin changes on the inner 
thighs consistent with earlier monilial infections which were 
opportunistic to the primary skin disorder.

VA outpatient treatment records dated from 2002 to 2004 have 
been associated with the claims folder.  In March 2002, the 
veteran requested a cream for a rash on his groin.  He 
complained of a groin rash in July 2002.  He stated that he 
had been using a cream without relief of symptoms.  He 
asserted that the rash did not itch, but did hurt, to the 
point where he was not sleeping at night.  It was indicated 
that he had areas of cracking with clear drainage.  The 
veteran was given a cream, and advised to return to the 
clinic in one week if the rash was not better.  The veteran 
was seen in the mental health clinic one week later and 
reported that he was not sleeping well, which he attributed 
to his recurrent skin rash.  He noted that he had used 
antifungal creams with marginal benefit.  An examination of 
the skin disclosed that the veteran had a folliculitis-type 
rash in the groin area.  He had some old keloid scarring on 
his upper chest.  The Axis III diagnosis was recurrent skin 
rash.  

In October 2002, the veteran reported a fifteen-year history 
of a very itchy, painful and burning rash on the upper inner 
thighs and scrotal area.  He claimed that despite trying 
numerous topical agents, the condition had progressively 
worsened.  He noted that sometimes there was associated 
bleeding with this.  An examination showed mildly 
hyperpigmented plaques on both upper inner thighs.  There was 
mild lichenification of the scrotum.  The assessments were 
dermatitis due to intertrigo and lichen simplex chronicus.  
The veteran was given a cream for his rash in April 2004.

The veteran was again afforded a VA examination of the skin 
in September 2004.  The examiner indicated that he reviewed 
the local electronic medical record.  It was noted that the 
veteran had most recently been seen in the dermatology clinic 
in May 2004, and he presented with a complaint of severe 
itching of the scrotum and surrounding skin at night and 
flare-ups in warm weather.  It was reported that only cold 
water and scratching to the point of pain relieved the 
itching.  The veteran was noted to have lichenification of 
the scrotum with minimal erythema of the inguinal folds, left 
greater than right.  The findings were assessed as lichen 
simplex chronicus in a background of eczema due to 
intertrigo.  It was noted that the veteran was being treated 
with cool compresses as needed for the itching and other 
agents.  

The veteran complained of constant itching that was 
progressive and had spread.  It was indicated that he was not 
being treated with any systemic corticosteroids or 
immunosuppressive drugs.  There were no systemic symptoms 
such as fever or weight loss, and the local symptoms were 
limited to severe itching, burning and discomfort.  On 
examination of the perianal and groin areas, there was mild 
erythema of the inguinal folds, left greater than right, and 
there was thickening of the skin or lichenification of the 
scrotum.  This area extended down from the suprapubic area in 
the hairline and included the scrotum and inner thighs to a 
point near the coccyx.  There were no exposed areas affected 
and the percent of the entire body that was affected was 
approximately 2.25 percent.  This area was approximately 483 
square centimeters.  There was no scarring or disfigurement.  
The diagnosis was lichen simplex chronicus found in a 
background in eczema due to intertrigo. 

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 30 percent rating may be assigned for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent evaluation may be assigned with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  Diagnostic Code 7806 (as in 
effect prior to August 30, 2002).

A 30 percent evaluation may be assigned for dermatitis or 
eczema when 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas are affected; or systematic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
evaluation may be assigned when at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent 
but less than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a duration of 
less than six weeks during the past 12-month period.  
Diagnostic Code 7806 (effective August 30, 2002).

The Board finds that the old and revised schedular criteria 
for rating eczema are equally favorable to the veteran.  The 
supplemental statement of the case issued in September 2004 
furnished both provisions that were in effect during the 
course of the veteran's appeal.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that evaluation. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran asserts that a higher rating is warranted for his 
service-connected skin rash.  The record establishes that the 
rash affects his groin and upper inner thighs.  Although it 
is not clear whether the veteran must show all the symptoms 
set forth in Diagnostic Code 7806 (as in effect prior to 
August 30, 2002), the overall clinical picture more closely 
meets the criteria for a 10 percent evaluation.  In this 
regard, the Board notes that the July 2001 VA examination 
showed no exfoliation or exudates.  The most recent VA 
examination, conducted in September 2004, demonstrates that 
the veteran's symptoms consisted of itching, burning and 
discomfort.  As noted above, under the criteria that became 
effective on August 30, 2004, in order to assign a higher 
rating, the rash must cover at least 20 to 40 percent of the 
veteran's entire body.  In this case, the examiner commented 
that the rash affected slightly more than 2 percent of the 
veteran's body.  Moreover, the examination report also 
establishes that the veteran does not use corticosteroids or 
immunosuppressive drugs for the skin condition.  The Board 
also points out that when the veteran sought outpatient 
treatment for his skin disability, the findings have 
generally been characterized as mild or slight.  There is no 
basis, therefore, on which a higher evaluation may be 
assigned.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

The evidence supporting the veteran's claim consists 
essentially of his statements regarding the severity of his 
skin disability.  In contrast, the Board concludes that the 
medical findings are of greater probative value.  The Board 
finds, accordingly, that the preponderance of the evidence is 
against the claim for an increased rating for lichen simplex 
chronicus.  


ORDER

An increased rating for lichen simplex chronicus is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


